DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12, and 14-18 are allowed.
The most recent amendments to the claims overcome the previously applied claim objections and 35 USC 112 rejections. Additionally, the amendments to the claims overcome the applied prior art rejection.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record fails to teach or disclose each of the claimed features of independent claim 1, from which the other pending claims depend. In particular, the prior art fails to teach or disclose hinge holder including a holder body having a plate shape, a plurality of shaft receiving recesses projected from one surface of the holder body and configured to support eh plurality of projection portions, a reinforce recess projected from the one surface of the holder body and defined between the plurality of shaft receiving recesses, and a stop portion that is disposed at an outer periphery of the shaft receiving recesses, that is recessed from the one surface of the holder body in a direction opposite to the shaft receiving recesses, and that is configured to limit a rotation angle of the receiving ribs, inter alia the other features of claim 1. Lim (USPPN 2009/0064725, previously cited by Applicant in the IDS filed 8/30/2018) discloses a damping member 80 arranged adjacent to the outer circumference of frame 50 and inserted onto portion 63 in the holder body 61. Lim’s damping member 80 therefore is not recessed as claimed from the one surface of the holder body in a direction opposite the shaft receiving recesses, nor does Lim disclose the stop portion as claimed. For these reasons, claims 1, 3-12, and 14-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711